Exhibit 10.16
EXECUTION
RELEASE AND TERMINATION OF GUARANTIES, PLEDGE AND
SECURITY AGREEMENTS AND ACCOUNT CONTROL AGREEMENTS
     THIS RELEASE AND TERMINATION OF GUARANTIES, PLEDGE AND SECURITY AGREEMENTS
AND ACCOUNT CONTROL AGREEMENTS (this “Release”) by Royal Bank of Canada, as
administrative agent and collateral agent (the “Releasing Party”), is effective
as of September 21, 2010 (the “Effective Date”) and is made in favor of, and for
the benefit of, each of Quest Eastern Resource LLC, a Delaware limited liability
company (“Quest Eastern”), PostRock Energy Services Corporation, a Delaware
corporation formerly known as Quest Resource Corporation and successor in
interest by merger to Quest Mergersub, Inc. and Quest Energy Service, LLC
(“PostRock”) and PostRock MidContinent Production, LLC, a Delaware limited
liability company and successor in interest by merger to Quest Oil & Gas, LLC
(“MidContinent”).
     WHEREAS, pursuant to the terms of that certain Credit Agreement by and
among the Releasing Party, as Collateral and Administrative Agent, and PostRock,
as Borrower, dated as of November 15, 2007, as amended and restated in its
entirety on July 11, 2008, and as amended and restated in its entirety on
September 11, 2009 (as further amended and supplemented from time to time, the
“Credit Agreement”), PostRock executed and delivered a pledge and security
agreement in favor of the Secured Parties (as defined in the Credit Agreement)
and each of Quest Eastern, Quest Mergersub, Inc., Quest Oil & Gas, LLC and Quest
Energy Service, LLC executed and delivered (i) a guaranty in favor of the
Secured Parties guaranteeing the obligations of PostRock under the Credit
Agreement (the “Guaranties”) and (ii) a pledge and security agreement in favor
of the Secured Parties (the “Pledge Agreements”);
     WHEREAS, PostRock executed and delivered a Deposit Account Control
Agreement for certain accounts with the Bank of Oklahoma, N.A., dated
November 15, 2007, in connection with its pledge and security agreement and
Quest Energy Service, LLC executed and delivered a Blocked Account Control
Agreement for certain accounts with JPMorgan Chase Bank, N.A., dated
November 15, 2007 in connection with its pledge and security agreement
(together, the “Account Control Agreements”);
     WHEREAS, pursuant to an Assumption Agreement, of even date herewith (the
“Assumption Agreement”), PostRock is assigning all of its rights, interests,
liabilities and obligations as Borrower under the Credit Agreement to its
wholly-owned subsidiary, Quest Eastern;
     WHEREAS, the assumption of obligations under the Assumption Agreement by
Quest Eastern and this Release is related to and a part of the refinancing and
restructuring of the indebtedness of PostRock (the “Refinance”); and
     WHEREAS, in connection with, and in consideration of, the Assumption
Agreement and the Refinance, the Releasing Party wishes to (i) forever terminate
the Guaranties and release the guarantors of such Guaranties, (ii) forever
terminate and release all liens on any

1



--------------------------------------------------------------------------------



 



Collateral (as defined in the Credit Agreement) under each of the Pledge
Agreements and (iii) forever terminate the Account Control Agreements and
release any liens thereunder;
     NOW THEREFORE, for good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as set forth below.
SECTION 1. Release.
     As of the Effective Date, the Releasing Party does hereby release, remise
and forever discharge each of Quest Eastern, PostRock (as successor in interest
to Quest Energy Service, LLC and Quest Mergersub, Inc.) and MidContinent (as
successor in interest to Quest Oil & Gas, LLC) from any and all duties,
covenants, obligations and liabilities (of every kind and character and
howsoever arising) under, in connection with, arising out of, relating to, or
attributable to the Guaranties, the Pledge Agreements and the Credit Agreement
(except, with respect to Quest Eastern, for obligations and liabilities assumed
by Quest Eastern, as Borrower, under the Credit Agreement pursuant to the
Assumption Agreement). As of the Effective Date, the Releasing Party shall have
no rights against any of Quest Eastern, PostRock or MidContinent under, in
connection with, arising out of, relating to, or attributable to the Guaranties,
the Pledge Agreements and the Credit Agreement (except, with respect to Quest
Eastern, pursuant to the Assumption Agreement, as the Borrower under the Credit
Agreement). As of the Effective Date, the Releasing Party does hereby release
any pledge, security interest or lien of whatever kind or character the
Releasing Party may have against any Collateral (as defined in the Pledge
Agreements) by virtue of the Pledge Agreements. As of the Effective Date, the
Releasing Party also hereby terminates the Account Control Agreements and
releases PostRock, for itself and as successor in interest to Quest Energy
Service, LLC, from any and all obligations and liabilities (of every kind and
character and howsoever arising) under, in connection with, arising out of,
relating to or attributable to the Account Control Agreements and shall have no
rights against PostRock, for itself and as successor in interest to Quest Energy
Service, LLC, under, in connection with, arising out of, relating to or
attributable to the Account Control Agreements.
SECTION 2. Termination.
     Subject to Section 1 above, as of the Effective Date, the Guaranties and
Pledge Agreements shall be terminated as to the Releasing Party.
SECTION 3. Governing Law.
     THIS RELEASE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO PRINCIPLES REGARDING THE CHOICE OF LAW.
SECTION 4. Valid Obligation.
     The Releasing Party hereby represents and warrants that the execution,
delivery and performance of this Release by it are within its powers and have
been duly authorized by all necessary action, and that this Release constitutes
its legal, valid and binding obligation.

2



--------------------------------------------------------------------------------



 



SECTION 5. Amendments.
     The provisions of this Release may be waived, amended or modified only in a
writing signed by all of the parties hereto.
SECTION 6. Further Assurances.
     The Releasing Party covenants and agrees that it will do, execute and
deliver, or cause to be done, executed and delivered all such further acts,
instruments, documents and agreements as may be reasonably requested by any of
the parties hereto (at the expense of such requesting party), which may be
necessary or desirable in order to evidence or effectuate this Release,
including any notices required to terminate the Account Control Agreements.
SECTION 7. Headings.
     The headings contained in this Release are for reference purposes only and
shall not affect in any way the interpretation or construction of this Release.
SECTION 8. Binding Effect and Inurement.
     This Release shall be binding on the Releasing Party and shall inure to the
benefit of Quest Eastern, PostRock, MidContinent and their respective
beneficiaries, receivers, trustees, successors and assigns.
SECTION 9. Severability.
     If any term or provision of this Release or the application thereof to any
circumstance shall, in any jurisdiction and to any extent, be invalid or
unenforceable, such term or such provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable (i) such term or provision in any other
jurisdiction or the application thereof to any other circumstance in any
jurisdiction or the same application in any other jurisdiction or (ii) any other
term or provision of this Release or the application thereof to any circumstance
in any jurisdiction. With respect to the term or provision held invalid or
unenforceable, the Releasing Party shall negotiate in good faith with the other
parties hereto to amend this Release so as to effect its original intent as
closely as possible.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Releasing Party, Quest Eastern, PostRock and
MidContinent have executed this Release as of the Effective Date.

                  RELEASING PARTY:    
 
                ROYAL BANK OF CANADA         as Administrative Agent and
Collateral Agent    
 
           
 
  By:  
/s/ Susan Khokher
   
 
  Name:  
Susan Khokher 
   
 
  Title:  
Manager, Agency 
   

Signature page 1 to Release and Termination of
Guaranties and Pledge Agreements





--------------------------------------------------------------------------------



 



                                  QUEST EASTERN RESOURCE LLC            
 
                                    By:   PostRock Energy Services Corporation,
     its sole member
 
                           
 
          By   /s/ David C. Lawler            
 
             
 
David C. Lawler            
 
              President and Chief Executive Officer            
 
                                POSTROCK ENERGY SERVICES CORPORATION,
     successor in interest to Quest Energy Service,
     LLC and Quest Mergersub, Inc.            
 
                           
 
          By   /s/ David C. Lawler             
 
             
 
David C. Lawler            
 
              President and Chief Executive Officer            

Signature page 2 to Release and Termination of
Guaranties and Pledge Agreements





--------------------------------------------------------------------------------



 



                                  POSTROCK MIDCONTINENT PRODUCTION, LLC,
     successor in interest to Quest Oil & Gas, LLC            
 
                                    By   PostRock Energy Services Corporation,
     its sole member
 
                           
 
          By   /s/ David C. Lawler             
 
             
 
David C. Lawler            
 
              President and Chief Executive Officer            

Signature page 3 to Release and Termination of
Guaranties and Pledge Agreements

